      Case 6:19-cv-00050-DLC-JTJ Document 8 Filed 05/11/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


  JASON NEWBERRY,
                                                    CV 19–50–H–DLC–JTJ
                      Plaintiff,

        vs.                                         ORDER

 CINDY HINER, CONNIE WINNER,
 DR. REESE, DR. HURST, WARDEN
 LYNN GUYER, BILL
 WEDDINGTON, and REGIOND
 MICHAELS,

                      Defendants.

      United States Magistrate Judge John T. Johnston entered an Order and

Findings and Recommendations on April 7, 2020, recommending that the Court

dismiss Defendants State of Montana and Bill Weddington from this action.

(Doc. 7.) Plaintiff Jason Newberry failed to timely object to the Findings and

Recommendations, and so waived the right to de novo review of the record. 28

U.S.C. § 636(b)(1). This Court reviews for clear error those findings and

recommendations to which no party objects. See Thomas v. Arn, 474 U.S. 140,

149–53 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been made.” Wash. Mut., Inc. v. United States, 856

F.3d 711, 721 (9th Cir. 2017) (citation omitted).
                                        -1-
       Case 6:19-cv-00050-DLC-JTJ Document 8 Filed 05/11/20 Page 2 of 3



      Having reviewed the Findings and Recommendations (Doc. 7), the Court

finds no clear error in Judge Johnston’s recommendation that the State of Montana

be dismissed from this action. Although Newberry named the State when he

opened this case (Doc. 1), he did not do so in his Amended Complaint (Doc. 6).

An amended complaint supersedes previous versions, and the State therefore must

be dismissed. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

      The Court will also adopt Judge Johnston’s recommendation to dismiss

Defendant Weddington. Judge Johnston did not clearly err in determining that

Newberry failed to allege that Weddington violated a federally protected right

when he alleged only that Weddington failed to follow appropriate procedures for

considering complaints under the Prison Rape Elimination Act. See Porter v.

Jennings, No. 1:10-cv-1811-AW-DLB PC, 2012 WL 1434986, at *1 (E.D. Cal.

Apr. 25, 2012).

      Accordingly, IT IS ORDERED that:

      (1) Judge Johnston’s Findings and Recommendations (Doc. 7) is

ADOPTED; and

      (2) Defendants State of Montana and Bill Weddington are DISMISSED

from this action.




                                       -2-
Case 6:19-cv-00050-DLC-JTJ Document 8 Filed 05/11/20 Page 3 of 3



DATED this 11th day of May, 2020.




                              -3-
